PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    


Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/877,373
Filing Date: 18 May 2020
Appellant(s): Tableau Software, Inc.



__________________
David V. Sanker (56,242)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 04 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1, 2, 4, 6, 10 ,13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kim (US 2015/0199096 A1) hereinafter known as Kim.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mullany (US 8,527,909 B1) hereinafter known as Mullany.


(2) Response to Argument

Independent claim 1 – “visually distinguishing the one or more data marks from data marks not included in the selected region”

Appellant first argues (Appeal Brief, pgs. 13-14) that the claims require “visually distinguishing the one or more data marks from data marks not included in the selected region” wherein Kim does not teach this feature and only teaches a “selected area” instead of visually distinguishing “the one or more data marks” in the selected region.  Appellant argues that the data marks in Figs. 6A-6F of Kim  are shown in the same way, regardless of whether they fall between the two bars.  Lastly, Appellant notes that the foregoing is different than the instant specification, Fig. 13C, which illustrates that a data mark within the selected region is displayed with a different shade than a data mark that is outside the selected region.

Examiner respectfully disagrees.  First, Examiner notes that claim 1 only requires the following: “... visually distinguishing the one or more data marks from data marks not included in the selected region”.  The claims do not specify how to visually distinguish the one or more data marks from data marks not included in the selected region.  In addition, the instant specification also does not provide a specific definition of “visually distinguishing”.  Appellant points to Fig. 13C of the Instant Specification and argues (pg. 14) that the “data mark within the selected region ... is displayed with a different (e.g., darker) shade than a data mark that is outside the selected region.”  However, Appellant is arguing for functionality that is not present in the claims.  A reasonable interpretation of the limitation in question is not limited to the Appellant’s assertion.
Kim explicitly teaches (Figs. 6C-6F) objects 10 and 20 which serve as bounding lines to select the data marks within.  The user moves the bounding lines to select a range of data marks, which are presented between the bounding lines.  In other words, the marks between the bounding lines are clearly visually distinguished from the marks outside the bounding lines.  In fact, the bounding lines (objects 10 and 20) serve the explicit function of allowing a user to select a specific region and presenting that region on display, i.e. visually distinguishing a selected region.  Kim: ¶[0091]-¶[0093]


Independent claim 1 – “displaying a change between a first data value for a first data mark of the one or more data marks and a second data value for a data mark of the one or more additional adjacent data marks”

Appellant argues (Appeal Brief, pg. 15) that the claims require a “change between a first data value for a first data mark of the one or more data marks and a second data value for a data mark of the one or more additional adjacent data marks”.  Appellant argues that instead of teaching “displaying a change between a first data value for a first data mark of the one or more data marks and a second data value for a data mark of the one or more additional adjacent data marks”, Kim teaches displaying “the average value 30 of data included in the selected first area may be displayed in the second area”.  Thus, Appellant argues, Kim does not teach displaying a change between two data marks included in the selected region.

Examiner respectfully disagrees.  First, the limitation in question requires: “displaying a change between a first data value for a first data mark of the one or more data marks and a second data value for a data mark of the one or more additional adjacent data marks”. (emphasis added)  Neither the claims nor the instant specification provide a specific definition of “change” or how that change is displayed.  The claimed limitations only require the user expanding the contiguous selected region to include more data marks and further, displaying a change between a first data value for a first data mark and a second data value of another data mark.  Accordingly, Kim teaches (Figs. 6C-6F and ¶[0095]-¶[0096]) the user expanding the region and selecting another data mark.  As the value of the data marks changes the average between the two marks also changes.  This change in average is explicitly displayed in Figs. 6D-6F (element 30) of Kim.  
Moreover, the claims further do not specify how the change is displayed.  Kim explicitly teaches (Figs. 6A-6F) a line connecting the data marks which shows a change between the values.  The user is able to clearly discern the change of value between the selected marks.  In other words, “displaying a change” does not necessitate displaying a value representing a difference.  A graphical representation that allows a user to discern a change between data marks may also be reasonably interpreted as “displaying a change” between two values.


Independent claim 1 – “protruding extension handles”

Appellant argues (Appeal Brief, pg. 16) that Kim does not teach the claimed “protruding extension handles” and that instead of protruding extension handles, objects 10 and 20 in Kim are displayed representations of the user’s touch input, i.e. these objects are displayed in accordance with the user’s touch such that the user may only move the objects (10 and 20) until the touched fingers are removed from the display screen. 

Examiner respectfully disagrees.  Objects 10 and 20 are not mere representations of the user’s touch input but are representations of the boundaries of the selected region which the user can move to further expand/contract the selected region.  In other words, Kim explicitly teaches (Figs. 6C-6F and ¶[0091]-¶[0092]) the user providing a touch input which forms a contiguous selected region and displays objects 10 and 20.  Further, Fig. 6D and ¶[0093] explicitly provides that “[w]hen the first area is selected, the user may touch and move at least one of the first object 10 and the second object 20 in order to select a second area in which the first area is displayed.  When a user manipulation for selecting the second area is completed, an area specified by a moved object may be selected as the second area.  Referring to FIG. 6D, the area between the first object 10 and the second object 20 may be selected as the second area.”  In other words, after the forming of the contiguous selected region, the user is able to provide a touch input on objects 10 and/or 20 in order to adjust the size of the selected region.  The foregoing is further supported by Figs. 6D-6F which show objects 10 and 20 as boundaries of the selected region which the user can manipulate.


Independent claim 1 – Mullany

Appellant argues (Appeal Brief, pg. 16) that Mullany does not teach the claim features that are missing from Kim.
However, as provided above, Kim teaches the limitations in question. 

Claim 5

Appellant argues (Appeal Brief, pgs. 16-17) that Kim and Mullany do not teach data marks “are displayed in corresponding columns in the chart, with a single data mark per column.”  Appellant further argues that the data marks in Mullany are the columns.

Examiner respectfully disagrees.  The limitation in question states: “wherein data marks in the plurality of data marks are displayed in corresponding columns in the chart, with a single data mark per column”.  First, Kim already teaches displaying data marks in the chart.  Kim does not explicitly teach that the chart is explicitly shown as a bar chart with columns.  Mullany provides this additional functionality as it teaches displaying the data using a bar graph, i.e. columns.  The top of the columns represents the particular data mark since it represents the charted data.  In other words, the top line of the column represents the data marks which are displayed in corresponding columns in the chart.


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145                                       

                                                                                                                                                                 
Conferees:	
/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145                
                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.ad com